DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-18 are stated below.
Regarding independent Claims 1, 7 and 13, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “a discovery manager to parse the build manifest to discover one or more actions in the build manifest determined to impact one or more operating system (O/S) packages that contribute to a final image build, wherein the build manifest is a document with commands to build a final image; an image manager to execute the discovered one or more actions and create a partial image build leveraging a subset of resources in the build manifest, wherein non-leveraged resources remain in the build manifest, and wherein the partial image build requires fewer resources from the build manifest than the final image build; a scan manager to scan the partial image build, including the scan manager to evaluate the partial image build against one or more vulnerabilities; a remediation manager to identify and apply a remedial measure to the one or more identified vulnerabilities; and the processing unit to execute the build manifest with the applied remedial measure to build the final image” in combination with all the elements of the claims respectively. 
The dependent claims 2-6, 8-12 and 14-18 are allowable due to its dependence on independent claims 1, 7 and 13 respectively.

The closest prior art made of record are:
Hwang et al. (US2018/0025160) teaches method and system for generating containers for applications utilizing reduced sets of libraries based on risk analysis.  Analyzing a given application to 
Brucker et al. (US2017/0169229) teaches method and system for vulnerability analysis of software components.  Receiving an application and processing the application by performing a byte-code analysis of the application. Identify a plurality of software components used by the application that were developed by vendors other than a first vendor, and provide a list of third-party software components associated with the application, the list including each of the identified software components.  Determining, for each software component included in the list, whether the software component has a vulnerability and, if so, selectively providing code to correct the vulnerability of the software component.
Dalessio et al. (USPN10,235,527) teaches method and system for monitoring states of application packages deployed on a cloud-based application deployment platform.  A notification service retrieves a copy of a deployed application package from the cloud-based deployment platform, and determines libraries of the application package.  The notification service can then determine security vulnerabilities in the libraries, and provide notifications on the vulnerabilities of the application package to a user or developer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495